Case 9:19-cr-80178-RS Document 15 Entered on FLSD Docket 09/18/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 9:19-mj-08369-BER
USA

 

Plaintiff (s), FILED BY_«os DC.

vs.

SEP 18 2019

Carrington N. Thomas ANGELA E, NOBLE

Defendant(s). SD. OF READ We:
j .- WRB.

 

 

 

 

RELEASE OF EXHIBITS

The undersigned hereby acknowledges receipt of exhibit(s)
listed below for the following reason(s):

 

Guns, jewelry, currency, drugs, explosives

 

Item Nos.

 

 

Oversize records (larger than 10" x 12" x 15")

 

Item Nos.

Stored by Records Section in: miami [__| er [ _|we[_|

v Other (Explain): Defendant's Exh #1]

 

 

 

 

 

 

 

 

 

 

(| Attachments Signature: MM

(Exhibit list, Order of Court) print Name: M Calo li ne M Crow
Agency or Firm: Fe dead PAdlic Deferdats on
address: 1SO S. AvSWalian Ave Suite S00
Exhibits Released by: Weck Pilnn Beach, EL 33401
(Deputy Ma telephone: HOR -YW 2 -13Y/
oace: ALB} 14

x

ORIGINAL - Court File

cc: Records Section
Courtroom Deputy
Counsel of Record
